STATON, Judge,
concurring in result.
While I concur in the result reached by the majority, I write separately to point out that Kratzer had a remedy available to him which did not require him to seek recourse either from the courts or from Martin.
As the majority observes, 11 U.S.C. § 524(a)(1) provides that a personal judgment is void after the debtor is discharged. Discharge was granted here some two months after the entry of judgment. Krat-zer could have removed the cloud from his title by filing a copy of the order of discharge in the recorder's office in the county where the real estate was located. This could have avoided the conflict with the judgment creditor, and would have saved considerable judicial time and expense.
While I agree with the majority that the exercise of courtesy between the parties might have saved considerable time and expense for all concerned, it should be noted that in the unfortunate cireumstance where courtesy breaks down, the judgment debtor is not without quick and inexpensive recourse.